ORDER

PER CURIAM.
Wendell Smith (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 24.035 on the merits without an evidentiary hearing. In his motion, mov-ant claims that he was denied his rights to due process because the plea court accepted his guilty plea without a factual basis for the plea in that the plea court failed to determine which acts were associated with the two separate charges of statutory sodomy.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).